The Honorable John W. Parkerson State Representative 520 Ouachita Avenue Hot Springs, AR  71901
Dear Representative Parkerson:
This is in response to your request for an opinion on the following question:
         If a validly enacted Ordinance of a City Council is referred to a vote of the people pursuant to Amendment 7 of the Arkansas Constitution, and if the Ordinance is defeated at said election, does a two-thirds vote of the City Council override the election result?
It is my opinion that the answer to this question is "no".
Please note that I have enclosed a copy of Opinion Number 90-016 which discusses this question in connection with a county quorum court.  The same rationale is, in my opinion, applicable in the context of a city council ordinance. Amendment 7 to the Arkansas Constitution contains the relevant language with respect to a city council wherein it states in pertinent part under the "GENERAL PROVISIONS" section:
         No measure approved by a vote of the people shall be amended or repealed by . . . any City Council, except upon a yea The Honorable John W. Parkerson or nay vote on roll call of two-thirds of the . . . City Council. . . .
It is my opinion that the above constitutional provision should not be construed to authorize a city council to, in effect, override the election result where a measure has been defeated at a referendum election.  Nor are we aware of separate authority for such action by a city council. Rather, as was noted in Opinion No. 90-016 with regard to similar language in A.C.A. 14-14-918 (pertaining to quorum courts), this provision reflects legislative intent in favor of a greater majority vote requirement (two-thirds rather than a majority) for subsequent action by a city council following the approval of a measure by the electors.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
STEVE CLARK Attorney General
SC:ljm